Citation Nr: 1113522	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service connected death pension.

2.  Entitlement to service connection for hernia for the purpose of accrued benefits.

3.  Entitlement to service connection for a prostate disorder for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant claims as the surviving spouse of the Veteran, who had Recognized Guerilla Service from August 1942 to January 1945 and Regular Philippine Army service from November 1945 to February 1946.  The Veteran died in March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had Recognized Guerilla Service from August 1942 to January 1945 and Regular Philippine Army service from November 1945 to February 1946.

2.  The appellant filed a claim for accrued benefits within one year of the Veteran's death. 

3.  At the time of the Veteran's death, the claim of service connection for hernia and the request to reopen the claim for service connection for prostate disorder were pending.

4.  Hernia was not manifested in service.

5.  The evidence received since the Board decision of February 2004 which denied service connection for prostate disorder is cumulative.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2010).

2.  A hernia was not incurred in or aggravated by the Veteran's service for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2010). 

3.  The evidence received since the February 2004 Board decision, which denied service connection for prostate disorder, is not new and material and the claim is not reopened, for purposes of accrued benefits.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In regard to the claim for death pension benefits, the Board notes that the U. S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  Because the law and not the evidence is dispositive of the issue of entitlement to non-service connected death pension, additional factual development would have no bearing on the ultimate outcome.  Accordingly, VCAA has no effect in regards to the issues of entitlement to accrued benefits and non-service connected death pension.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.")

In regards to the claim for accrued benefits, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2006 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the service connection aspects of her claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  With regard to the requirement of notice with respect to the degree of disability and the effective date of the award as required by Dingess, supra, notice was not provided.  However, the Board finds that the appellant's claim is being denied, therefore there can be no possibility of prejudice to the appellant even if the appellant was not informed of the same.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), but the NPRC indicated that the records had likely been destroyed by fire, were missing and could not be located.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the- doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Nonetheless, some available service medical treatment records including the separation physical are of record.  The RO obtained all of the identified and available post-service private and VA treatment records.

Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal criteria and Analysis

A.  Death Pension

The appellant asserts that she should be awarded non-service connected death pension benefits based on the Veteran's service.

The surviving spouse of a veteran is entitled to receive VA improved non-service connected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941. Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included.  38 C.F.R. § 3.40(c).

An NPRC Test Form 02-03 formerly ARPC Form 632 of December 2003 submitted by the National Personnel Records Center in response to a Request for Information dated in October 2003 shows that the Veteran had Recognized Guerilla Service from August 1942 to January 1945 and Regular Philippine Army service from November 1945 to February 1946.

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected death pension benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible for the requested benefit; while the Veteran's service, as described above, may be sufficient for certain VA purposes (such as compensation), it is not the type of service that can qualify a claimant for death pension in this case.  As the Veteran's recognized service does not confer eligibility for nonservice-connected death pension benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Accrued benefits

The appellant has appealed the denial of entitlement to accrued benefits.  As will be explained below, the Board finds against the appellant's claim.

Applicable law provides that an individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A requirement for accrued benefits is that a claim must be filed within the year after the veteran's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2010).  The Federal Circuit Court has also made it clear that, in order to support a claim for accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (1998).

Because accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death, an appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA cannot develop additional evidence that would substantiate the claims of entitlement to accrued benefits. "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2010).

The Board notes that on October 10, 2008, the Veterans' Benefits Improvement Act of 2008 was signed by the President. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008). Section 212 ("Substitution upon death of claimant") of the new statute allows a person who would potentially be able to receive accrued benefits to be substituted for the Veteran for purposes of completing the claim.  However, the statute, at subsection 212(c), provides that it applies only in cases where the Veteran has died on or after the date of enactment.  Therefore, this claim for accrued benefits will be adjudicated under previously existing law.

	1.  Hernia

The Board has carefully reviewed the record and concludes that, at the time of his death, the Veteran was pursuing a claim of entitlement to service connection for hernia.  Indeed, in a February 2006 letter the Veteran referenced his service connected hernia problem.  Reading the letter broadly, the Board accepts the letter as a claim for service connection for hernia.  

The Veteran died in March 2006 and the appellant filed her application for accrued benefits in June 2006.  Thus, the appellant's application for accrued benefits was timely and the Board may proceed with an analysis of the Veteran's pending claim at the time of his death.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

As an initial matter, the Board notes that it has not been alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Available service treatment records are completely silent for any complaints of or treatment for a hernia.  In an Affidavit of Philippine Army Personnel of November 1945, the Veteran denied having had any illnesses or wounds during his period of active service.  In a November 1945 physical examination report, the Veteran was noted to be within normal limits under hernia.  It was noted he was disqualified for service due to hypertension.  

Private records of March 2006 show a diagnosis of left indirect inguinal hernia.  

Considering the evidence delineated above, the Board finds that there is no competent evidence of a nexus to service.  There was no evidence of a hernia in service.  Rather, theination was normal.  The only evidence of a hernia is found in the March 2006 private treatment records.  However, nothing in those records provide a nexus between the Veteran's indirect left inguinal hernia and service.  

The Board acknowledges that the Veteran stated, in a February 2006 letter, that his hernia was service connected and that he had the hernia during service.  However, his claims are not supported by the objective evidence of record.  Indeed, as noted above, available service treatment records are silent for any complaints of or treatment for a hernia.  Therefore, his allegations of in-service incurrence are not credible.  Moreover, while he is competent to report symptoms as they come through his senses, he is not competent to provide an etiology for the hernia as this is a complex medical issue.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  

Given the foregoing, the Board finds that there is no competent evidence of a nexus to service.  The Board finds that service connection is not warranted as there was no competent evidence linking the Veteran's hernia to service at the time of his death.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for hernia for purposes of accrued benefits is denied.

The Board notes that in the letter of February 2006, the Veteran stated he was seeking benefits he was entitled to under Public Law 106-169 enacted in December 1999.  Public Law 106-169 enacted in December 1994 is the Foster Care Independence Act of 1999 which created Title VIII of the Social Security Act which grants special benefits to certain World War II veterans eligible for Supplemental Social Income (SSI).  The Board notes that the benefit the appellant was seeking was a Social Security benefit and not a VA benefit.  Therefore, the issue is not within the Board's jurisdiction.  

	2.  Prostate disorder

The RO has determined that at the time of the Veteran's death, there was a pending request to reopen a claim for service connection for prostate disorder.  The Veteran died in March 2006 and the appellant filed her application for accrued benefits in June 2006.  Thus, the appellant's application for accrued benefits was timely and the Board may proceed with an analysis of the Veteran's pending claim at the time of his death.

Service connection for prostate disorder was previously denied in a Board decision of February 2004.  The basis of the denial was that there was no nexus to service.  This decision is final.  38 U.S.C.A. § 7104.

At the time of the Board denial the record included available service medical records showing a separation physical of November 1945 which noted all of the Veteran's systems to be normal except that hypertension was noted; private treatment records of June 1999 and July 1999 showing the Veteran underwent an emergency tube cystotomy due to urinary retention secondary to benign prostatic hypertrophy; a July 1999 letter from the Philippines Medical Center noting a diagnosis of benign prostatic hypertrophy, to consider prostatic carcinoma; a February 2000 report from Dr. A.D.T. showing a diagnosis of benign prostatic hyperplasia, transurethral resection with no evidence of malignancy; a January 2001 letter form Dr. A.L.V. where he stated he had treated the Veteran from April 1947 to June 1948 and noting an incision of prostatic hypertrophy; an October 2001 letter form Dr. F.A.D stating he had treated the Veteran for acute urinary retention secondary to benign prostatic hypertrophy; an April 2002 medical certificate form the Region I Medical Center showing the Veteran was treated from June 1999 to July 1999 for bladder obstruction secondary to benign prostate hypertrophy; and, a February 2002 ultrasound report showing an enlarged prostate.  

Added to the record since the Board's February 2004 denial are a report of a December 2005 ultrasound showing an enlarged prostate, and a December 2005 Medical Certificate of the Eastern Pangasinan District Hospital showing a finding of marked prostatic enlargement pelvis ascitis.  

The Board's February 2004 decision is final based upon the evidence then of record.  A previously finally denied claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Applicable regulation provides that, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of record.  In the present claim, the evidence submitted since the Board decision of February 2004, is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim, namely, that the appellant's prostate disorder is related to service.  While the appellant has introduced additional evidence which shows findings of an enlarged prostate, this evidence is cumulative since at the time of the prior denial there was evidence of the same.  The evidence introduced since the February 2004 Board decision does not show a prostate disorder is related to service or due to disease or injury in service.  Thus, as the additional evidence is cumulative of the evidence of record at the time of the February 2004 Board decision and does not raise a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for a prostate disorder, for purposes of accrued benefits, is denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was post-service evidence of a prostate disorder, to include an enlarged prostate.  Since then, he has submitted evidence of an enlarged prostate, but such fact had previously been established and is thus cumulative.  The added evidence is not new and material and the claim is not reopened, for purposes of accrued benefits.

ORDER

Entitlement to service connection for hernia, for purposes of accrued benefits, is denied.

Entitlement to non-service connected death pension benefits is denied.  

The application to reopen the claim for service connection for prostate disorder, for purposes of accrued benefits, is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


